Opinion by
McClellan, C. J,
The bill in this case was filed by the appellee, as executor of the last will of Peter Barker, deceased,, for the purpose of having the administration of the estate of said Peter Barker removed from the probate into the chancery court, and to have the will construed and directions made as to the sale of the real estate for the payment of debts. On the hearing of the cause, the chancellor rendered a decree assuming jurisdiction and ordering certain of the lands sold. From this decree the devisees under the will appeal, and assign the rendition thereof as error.
The decree is reversed and the cause remanded .